Citation Nr: 0942519	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  04-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome, including due to Agent Orange exposure and as 
secondary to service-connected prostate cancer, for the 
purposes of accrued benefits.

2.  Entitlement to special monthly compensation (SMC) by 
reason of needing regular aid and attendance or being 
housebound, also for purposes of accrued benefits.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to 
August 1973.  He died in February 2003.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied her claims 
for SMC and for service connection for myelodysplastic 
syndrome for purposes of accrued benefits.  A prior April 
2003 rating decision discussing accrued benefits was also 
incorporated into her pending appeal.

In response, she submitted a timely notice of disagreement 
(NOD) in October 2003.  However, after the RO provided her a 
statement of the case (SOC) in August 2004, she did not then 
perfect the myelodysplastic syndrome appeal.  See her 
September 2004 substantive appeal (VA Form 9), disputing only 
the decision concerning her SMC accrued benefits claim.  See 
also 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.202 (2009).  On the other hand, her September 2004 
Representative's Statement (VA Form 646) indicates she 
continues to contest the accrued benefits claim for service 
connection for myelodysplastic syndrome.  Certainly then, 
when liberally construing this document, the Board finds it 
functionally equivalent to a timely filed substantive appeal 
since the RO received it within 60 days of the SOC.  
See 38 C.F.R. § 20.202, 20.302(b) (2009) (discussing what 
constitutes a timely and sufficient substantive appeal).  
So the Board has jurisdiction to consider this claim.



In a separate April 2003 rating decision, the RO granted the 
appellant-widow's claims for service connection for the cause 
of the Veteran's death and for Dependents' Educational 
Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.  
She has not since appealed that decision, including the 
effective date assigned for her benefits.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she must 
separately appeal this downstream issue).

In October 2007, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration.  In June 2009, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claims and returned the file to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran died in February 2003 from myelodysplasia, 
with hemorrhagic stroke as a contributing factor.

2.  At the time of his death, the Veteran had pending claims 
for SMC and service connection for myelodysplastic syndrome, 
secondary to his exposure to radiation for treatment of his 
service-connected prostate cancer.  The appellant filed a 
timely derivative claim for accrued benefits in March 2003 
for both SMC and service connection for myelodysplastic 
syndrome.

3.  The evidence in the Veteran's claims file at the time of 
his death established that he required aid and attendance.  
He was paralyzed on the left side of his body due to a 
stroke, and he was service connected for that stroke and the 
associated residuals, namely, status-post cerebrovascular 
accident with left side hemiparesis.

4.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.  However, although he had 
myelodysplastic syndrome, this condition is not on the list 
of diseases presumptively associated with herbicide exposure.

5.  The evidence in the Veteran's claims file at the time of 
his death does not show a direct attribution of his 
myelodysplastic syndrome to his military service, 
including to his presumed exposure to Agent Orange in 
Vietnam, or that it was proximately due to, the result of, or 
chronically aggravated by his service-connected prostate 
cancer, including the radiation treatment for it.


CONCLUSIONS OF LAW

1.  Myelodysplastic syndrome was not incurred or aggravated 
in service, including on a presumptive basis due to Agent 
Orange exposure or as secondary to service-connected prostate 
cancer, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.1000 (2009).

2.  The criteria are met, however, for SMC for accrued 
benefits purposes,.  38 U.S.C.A. §§ 1114(l), 5107, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350-3.352, 3.1000 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  For the SMC 
claim, the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).

Regarding the remaining claim for service connection for 
myelodysplastic syndrome, including as secondary to service-
connected prostate cancer, further discussion of VCAA duties 
is required.  Proper notice from VA must inform the claimant 
of any information and medical or lay evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2008.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the March 2008 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated the Veteran's claim in the 
June 2009 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  



As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs) and identified private 
treatment records.  And the appellant has submitted the 
Veteran's death certificate.  The Board acknowledges VA has 
not obtained a medical opinion with respect to the 
appellant's cause-of-death claim.  The Board acknowledges the 
appellant and her representative identify the need for a VA 
compensation opinion with greater reliability regarding the 
credential of the opining physician.  But importantly, there 
is no need for further medical comment on the accrued 
benefits claim for service connection for myelodysplastic 
syndrome.  The Board is precluded from considering the August 
2003 VA compensation opinion or any other evidence not 
existing at the time of the Veteran's death.  As this is a 
claim for accrued benefits purposes, the evidence of record 
at the time of the Veteran's death must suffice.  
38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993).  

II.  Analysis-Entitlement to SMC for Aid and Attendance or 
Housebound Status, for Accrued Benefits

The law provides that, upon the death of a Veteran, a 
surviving spouse may be paid periodic monetary benefits to 
which the Veteran was entitled at the time of the Veteran's 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2009).  

The application for accrued benefits must be filed within one 
year after the date of the Veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, the appellant takes the Veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).



Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003, when the Act became 
law.  As the Veteran in this case died in February 2003, the 
recent amendments are not applicable to his appellant-widow's 
claim.  So the previous two-year limitation on the benefit-
payable period still applies.  In Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
concluded that, for a surviving spouse to be entitled to 
accrued benefits, "the Veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."

So for a claimant to prevail on an accrued benefits claim, 
the record must show that (i) the appellant has standing to 
file a claim for accrued benefits, (ii) the Veteran had a 
claim pending at the time of death, (iii) the Veteran would 
have prevailed on the claim if he had not died; and (iv) the 
claim for accrued benefits was filed within one year of the 
Veteran's death.  38 U.S.C.A. § 5121, 5101(a); 
38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998).  

At the time of his death in February 2003, the Veteran had a 
claim pending for special monthly compensation, which gives 
rise to the appellant's subsequent and timely claim for 
accrued benefits in March 2003.  So, the Board finds that the 
appellant has met the preliminary criteria for an accrued 
benefits claim, satisfying the two-year filing requirement.  
The Board proceeds with consideration of the accrued benefits 
claim on its underlying merits.  



Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 
38 C.F.R. § 3.1000(a).  Generally, only evidence contained in 
the claims file at the time of the Veteran's death will be 
considered when reviewing a claim for accrued benefits.  This 
includes service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 
VAOPGCPREC 6-93 (August 9, 1993) and 12-94 (May 2, 1994) and 
Conary v. Derwinski, 3 Vet. App. 109 (1992) regarding certain 
financial information.  

SMC is payable to a Veteran who, as a result of his service- 
connected disabilities, is so helpless as to need or require 
the regular aid and attendance of another person. 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. § 
3.351(c), a Veteran will be considered in need of regular aid 
and attendance if he or she: (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; 


the inability of the Veteran to feed himself through the loss 
of coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

Also, under this section, "bedridden" status will be a proper 
basis for the determination of the need for regular aid and 
attendance.  For the purposes of this section, "bedridden" 
means that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that the claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular functions which 
the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the Veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
conditions are such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 
224 (1996) (although a Veteran need not show all of the 
disabling conditions identified in 38 C.F.R. § 3.352(a) to 
establish entitlement to aid and attendance, the Court has 
held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present").



The Board notes that prior to his death, the Veteran 
established service connection for status-post 
cerebrovascular accident (CVA (stroke)) with left side 
hemiparesis and nervousness (60 percent disabling); residuals 
of prostate cancer due to Agent Orange exposure (60 percent 
disabling); Type II Diabetes Mellitus with peripheral 
neuropathy (20 percent disabling); hypertension (10 percent); 
tinea pedis (0 percent); and sebaceous cysts of the scalp (0 
percent).  The combined evaluation was 90 percent.  However, 
the Veteran was also in receipt of total disability rating 
based on individual unemployability (TDIU) benefits since 
August 10, 1994.  

The appellant has not contended, nor does medical evidence 
show, that the Veteran was legally blind prior to death.  
Furthermore, the Veteran was not confined to a nursing home 
because of mental or physical incapacity.  Thus, the first 
two criteria of 38 C.F.R. § 3.351(c) are not applicable in 
this case, and may not be used to support the claim for SMC 
based on the need for regular aid and attendance of another 
person.

As a consequence, entitlement to the sought-after benefit 
turns on whether evidence established a factual need for 
regular aid and attendance prior to the Veteran's death.  
Here, the Board observes that the January 2003 Aid and 
Attendance examination by Dr. D.M. found that the Veteran 
cannot perform many essential activities, including walking, 
dressing unassisted, bathing unassisted, going to the 
bathroom unassisted, eating unassisted, walking in and out of 
home unassisted.  The Veteran also rode a scooter and it 
appears he could not walk at all prior to his death.  He also 
spent a significant number of hours in bed during the 
daytime, approximately six to eight hours, although he was 
not noted to be bedridden.  Dr. D.M. stated that the Veteran 
does require the aid and attendance of another person due to 
diagnosed disabilities.  This provides competent medical 
evidence that the Veteran is so helpless as to need regular 
aid and attendance.  38 C.F.R. §§ 3.351(c), 3.352(a).



In that regard, the Board acknowledges that Dr. D.M. at least 
partially attributed the Veteran's condition to his diagnosed 
myelodysplastic syndrome.  But, Dr. D.M. further noted that 
the left side of his body was paralyzed, due to suffering 
from a stroke, such as neurological weakness or chronic brain 
syndrome.  Thus, Dr. D.M. appears to also significantly 
attribute the Veteran's need for regular aid and attendance 
to his service-connected residuals of a stroke.  38 U.S.C.A. 
§ 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  Indeed, the 
stroke was severely disabling (60 percent disabling), so 
severe in fact, as to be listed on the death certificate as a 
contributing factor to his death.  Finally, the appellant has 
submitted statements asserting that she performed duties as a 
care-giver for her husband while alive, as he was unable to 
perform most daily activities without help, including 
personal hygiene.  These assertions appear credible in the 
absence of contravening evidence.  In light of the evidence, 
the Board resolves any doubt in favor of the Veteran to find 
that the appellant is entitled to SMC accrued benefits for 
regular aid and attendance.

III.  Analysis-Entitlement to Service Connection for 
Myelodysplastic Syndrome, including due to Agent Orange 
exposure and as Secondary to Service-Connected Prostate 
Cancer, for Accrued Benefits

While still alive, the Veteran filed a January 2003 claim for 
service connection for myelodysplastic syndrome, contending 
it was secondary to his exposure to radiation for treatment 
of his service-connected prostate cancer condition.  The 
Veteran further asserted the disorder was caused by Agent 
Orange exposure.  The appellant then filed a timely claim for 
accrued benefits in March 2003.  However, for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the appellant's accrued benefits 
claim under all potentially applicable theories of 
entitlement to service connection. 



Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam 


between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure 
for purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

As mentioned, the Veteran, and now the appellant, presented 
several theories in support of the claim.  The appellant's 
primary theory is that the Veteran's myelodysplastic syndrome 
is secondary to his prostate cancer residuals, which was 
service connected based on his presumed exposure to Agent 
Orange in Vietnam.  But the appellant also directly 
attributes his myelodysplastic syndrome to that Agent Orange 
exposure in Vietnam, not just by way of the prostate cancer.  
The Board will consider both of these theories, as well as a 
direct incurrence theory of service connection.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

First, the Board finds no basis to grant the claim under the 
theory that the Veteran's myelodysplastic syndrome was 
somehow caused by exposure to herbicides (in particular, 
the dioxin in Agent Orange) while stationed in Vietnam.  
Under VA regulation, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed in 38 C.F.R.  
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

The Veteran's DD Form 214 shows he served in the Republic of 
Vietnam during the Vietnam era.  Indeed, service connection 
for prostate cancer was established on a presumptive basis 
due to Agent Orange exposure in Vietnam.  Myelodysplastic 
syndrome however, is not included among those disabilities 
for which service connection may be presumed.  38 C.F.R. § 
3.309(e).  Accordingly, there is no basis for establishing 
service connection for myelodysplastic syndrome under the 
theory that it developed as a consequence of exposure to 
herbicides in service.  

Second, the Board finds that service connection for 
myelodysplastic syndrome also is not warranted on a direct 
incurrence basis.  There is simply no competent evidence 
attributing the Veteran's myelodysplastic syndrome directly 
to his period of active duty service, including due to Agent 
Orange exposure.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Veteran's 
STRs are completely unremarkable for any complaint, 
treatment, or diagnosis of a myelodysplastic syndrome during 
service, providing highly probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

And lastly, the Board finds no basis to grant his claim under 
the theory that it was caused or aggravated by his service-
connected prostate cancer residuals.  
The Board cannot consider the August 2003 VA compensation 
physician's opinion, which was prepared and received into the 
claims file subsequent to the Veteran's death.  It follows 
that this VA opinion may not be considered in this 
adjudication for accrued benefits.  38 C.F.R. § 3.1000(d)(4); 
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  See also 
VAOPGCPREC 6-93 (August 9, 1993) and 12-94 (May 2, 1994) and 
Conary v. Derwinski, 3 Vet. App. 109 (1992) regarding certain 
financial information.  That said, a review of the record at 
the time of the Veteran's death fails to reveal any competent 
evidence that the Veteran's myelodysplastic syndrome was 
related to his service-connected prostate cancer residuals on 
a secondary basis.  Velez 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999).  And without this, the claim 
must fail.  

Moreover, in addition to the medical evidence, the Board has 
considered the appellant's lay statements in support of the 
claim.  She also has submitted medical literature purportedly 
linking the Veteran's myelodysplastic syndrome to his 
military service and to Agent Orange exposure, but this 
evidence does not refer to the specific facts in the 
Veteran's own case.  Where medical article or treatise 
evidence, standing alone, discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated 
lay opinion, a claimant may use such evidence to meet the 
requirement for a medical nexus.  Wallin v. West, 11 Vet. 
App. 509 (1998).  However, an attempt to establish a medical 
nexus between service and a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (holding that a medical article that contained a 
generic statement regarding a possible link between a 
service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element). 
 Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 
 See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").  Here, though, it is worth reiterating 
that there is no competent evidence to causally link the 
Veteran's myelodysplastic syndrome to his military service - 
and in particular to Agent Orange exposure.

In addition to the medical evidence, the Board has considered 
the appellant's personal assertions in support of the claim.  
She is competent, as a layman, to report on that as to which 
she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  As a layman, without the appropriate 
medical training and expertise, she is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
especially the etiology of myelodysplastic syndrome, 
including due to Agent Orange exposure, or alternatively, as 
secondary to service-connected prostate cancer residuals.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the service-connection claim for 
myelodysplastic syndrome, on either a direct, presumptive, or 
secondary basis.  Accordingly, there is no reasonable doubt 
to resolve in the Veteran's favor, and this claim must be 
denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claim for SMC, for accrued benefits purposes, is granted 
subject to the statutes and regulations governing the payment 
of VA compensation.

But the claim for service connection for myelodysplastic 
syndrome, including due to Agent Orange exposure and as 
secondary to service-connected prostate cancer, for accrued 
benefits purposes, is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


